Exhibit 99.2 The following "Management's Discussion and Analysis of Financial Condition and Results of Operations" should be read in conjunction with our condensed consolidated financial statements included in "Item 1. Financial Statements." Any references to Notes in the following "Management's Discussion and Analysis of Financial Condition and Results of Operations" refer to the Notes to Condensed Consolidated Financial Statements included in "Item 1. Financial Statements"(attached as Exhibit 99.1 to this Report). As further discussed inNote 13 to our condensed consolidated financial statements included in "Item 1. Financial Statements (attached as Exhibit 99.1 to this Report), our condensed consolidated financial statements for all periods presented herein have been updated toretrospectively reflect the reorganization of our reportable segments resulting from themerger transaction with Pride International, Inc. (the "Merger") completed on May 31, 2011, pursuant to which Pride Internationalbecame an indirect,wholly-owned subsidiary of Ensco plc.This filing includes updates only to the portions ofItem 1 and Item 2 of theForm 10-Q that specifically relate tothe updatedsegment disclosures resulting from the Merger and reorganization and does not otherwise modify or update any other disclosures set forth in theForm 10-Q. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations BUSINESS ENVIRONMENT Demand for ultra-deepwater semisubmersible rigs in the U.S. Gulf of Mexico remained stable during the first half of 2010 but came under pressure as a result of delays in operators’ ability to secure permits due toregulatory developments and other actions imposed by the U.S. Department of the Interior. During the first quarter of 2011, several drilling permits were issued in the U.S. Gulf of Mexico related to deepwater programs that were interrupted by theMacondo well incident.In February 2011, the U.S.District Court for the Eastern District of Louisiana issued a preliminary injunction compelling the Bureau of Ocean Energy Management, Regulation and Enforcement (“BOEM”) to process five pending drilling permit applications related to Ensco rigs within 30 days, but the U.S. Court of Appeal for the Fifth Circuit issued a stay of the injunction pending appeal. Since then the BOEM has issued a permit to one of our customers, which was the first permit issued by the BOEM to drill a deepwater well since the moratoriums/suspensions were issued. The issuance of deepwater drilling permits in the U.S. Gulf of Mexico continues to be protracted. However,demand for deepwater drilling in the region is expected to increase in the near-term as additional permits are issued. We also are encouraged by increases in tender activity outside the U.S. Gulf of Mexico that has resulted from strengthening demand for work in 2011 and beyond for deepwater drilling in various other regions as well asthe recent increase in oil prices, both of which are expected to have a positive impact on future ultra-deepwater semisubmersible rig demand. Semisubmersible rig supplycontinues to increase as a result of newbuild construction programs. It has been reported that over 20 newbuild semisubmersible rigscurrently areunder construction, over halfof which are scheduled for delivery during 2011. The majority of semisubmersible rigs scheduled for delivery are contracted.We expect newbuild semisubmersible rigs will be absorbed into the global market without a significant effect on utilization and day rates. Although oil prices increased, incremental drilling activity during 2010 was limited, resulting in continued softness in day rates for standard duty jackup rigs.We are encouraged by improving tender activity due to an increase in both standard duty and heavy duty jackup rig demand for workin 2011 and beyond across various regions as well asthe positive effect therecent increase in oil prices are expected to have on future jackup rig demand. 1 Jackup rig supply also continues to increase as a result of newbuild construction programs. It has been reported that over 35 newbuild jackup rigs currently areunder construction, nearly halfof which are scheduled for delivery during 2011. The majority of jackup rigs scheduled for delivery are not contracted. It is uncertain whetherthe market in general or any geographic region in particular will be able to fully absorb newbuild jackup rig deliveries in the near-term, especially in consideration of the existing oversupply of standard duty jackup rigs. For additional information concerning the potential impact the aforementioned events and circumstances mayhave on our business, our industry and global supply, see "Item 1A. Risk Factors" in Part I and "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations" in Part II of our Annual Report on Form 10-K for the year ended December 31, 2010, as updated in this Report. Deepwater Although utilization and day rates for ultra-deepwater semisubmersible rigs remained stable during the first half of 2010, a significant number of U.S. Gulf of Mexico deepwater projects were delayed or terminated later in the year as a result of delays in operators' ability to secure permits.During the first quarter of 2011, several drilling permits were issued in the U.S. Gulf of Mexico related to programs that were interrupted by theMacondo well incident asoffshore drilling contractors continued to work with operators and government regulators to address new regulatory requirements and secure drilling permits. Although deepwater drilling activity remains limited in the U.S. Gulf of Mexico,demand in the region is expected to increase in the near-term as additional permits are issued. Ultra-deepwater semisubmersible rig utilization and day rates will,in large part, depend on expectations of future oil and gas prices, coupled with the continued near-term impact of theMacondo well incident and associated new regulatory, legislative or permitting requirements in the U.S. Gulf of Mexico. Jackup Demand for drilling rigs in the jackup segment was limited during the latter half of 2010, resulting in continued softness in day rates for standard duty jackup rigs.We are encouraged by improving tender activity due to an increase in both standard duty and heavy duty jackup rig demand for work in 2011 and beyond across various regions.In addition, the increase in oil prices over the past year is expected to have a positive effect on future jackup rig demand. The Asia Pacific Rim, including Vietnam, Malaysia, Indonesia and Australia,began to stabilize during 2010 with incremental demand seen as multiple tenders were issued in the latter part of the year for work in 2011 and beyond. During the first quarter of 2011, tender activity in the region continued to improve as a result of strengthening demand.Although the supply of available jackup rigs is expected to further increase from newbuild deliveries,jackup rig utilization and day rates in the Asia Pacific Rimare expected to remain stable in the near-term. 2 In the North Sea,tender activity during the first half of 2010 was limited althoughan increasein inquiries was seen late in the year. During the first quarter of 2011, tender activity improved for work beginning in mid-2011 and beyond resulting from incremental demand for both standard duty and heavy duty jackup rigs in the region.Jackup rig utilization and day rates in the North Sea are expected to improve in the near-term. A portion of our jackup rigoperations are conducted in Mexico for Petróleos Mexicanos ("PEMEX"), the national oil company of Mexico. During 2010, the number ofjackup rigs contracted in Mexico declined as contracts expired. During the first quarter of 2011, tender activity increased for work beginning in 2011 and is expected to continue in the near-term asPEMEXattempts to increase its jackup rig fleet. Future day rates in Mexico may face pressure as jackup rig contracts in the region continue to expire and drilling contractors with idle rigs in the U.S. Gulf of Mexico and other geographic regions pursue the available contract opportunities. We also conduct a portion of ourjackup rig operations in the U.S. Gulf of Mexico. Although tender activity in the U.S. Gulf of Mexicoimproved as operators capitalized on cost-effective terms offered by drilling contractors during early 2010,certain operators experienced an inability to timely obtain drilling permits later in the year whichnegatively influenced utilization and day rates in the region. During 2011, tender activity in the U.S. Gulf of Mexico improved resulting in a modest increase in rig utilization in the region.U.S. Gulf of Mexico jackup rig utilization and day rates are expected to remain stable in the near-term. RESULTS OF OPERATIONS The following table summarizes our condensed consolidated operating results for the quarters ended March 31, 2011 and 2010 (in millions): 2011 Revenues Operating expenses Contract drilling (exclusive of depreciation) Depreciation General and administrative Operating income Other income, net Provision for income taxes 17.0 Income from continuing operations Income from discontinued operations, net Net income Net income attributable to noncontrolling interests Net income attributable to Ensco $ 64.6 During the quarter ended March 31, 2011, revenues declined by $87.1 million, or 19%, and operating income declined by $113.6 million, or 59%, as compared to the prior year quarter. These declines were primarily due to a decline in jackup rig average day rates in the Asia Pacific Rim market coupled with a decline in jackup rig utilization in the Europe and Mediterranean markets, in addition to a decline in utilization of our ultra-deepwater semisubmersible rig fleet due to downtime on the ENSCO 7500 as the rig was undergoing an enhancement project in a shipyard in Singapore. 3 A significant number of our drilling contracts are of a long-term nature. Accordingly, a decline in demand for contract drilling services typically affects our operating results and cash flows gradually over many quarters as long-term contracts expire. The significant decline in oil and natural gas prices during the latter half of 2008 and the deterioration of the global economy continued to result in a decline in demand for contract drilling services during 2010, which maycontinue to negatively impact our operating results during 2011. Certain of our drilling rigsin the U.S. Gulf of Mexico have been or may be further affected by the regulatory developments and other actions that have or may be imposed by the U.S. Department of the Interior, including the regulations issued on September 30, 2010. The moratoriums/suspensions (which have been lifted), related Notices to Lessees ("NTLs"), delays in processing drilling permits and other actions are being challenged in litigation by Ensco and others. Utilization and day rates for certain of our drilling rigs have been negatively influenced due to regulatory requirements and delays in our customers’ ability to secure permits. Current or future NTLs or other directives and regulations may further impact our customers' ability to obtain permits and commence or continue deepwater or shallow-water operations in the U.S. Gulf of Mexico. While we have substantial contract backlog for 2011, it is uncertain whether revenue, operating income and cash flow levels achieved during 2010 will be sustained during 2011. Rig Locations, Utilization and Average Day Rates The following table summarizes our offshore drilling rigs by reportable segment and rigs under construction as of March 31, 2011 and 2010: 2011 2010 Deepwater(1) 5 4 Midwater(2) Jackup(3) 40 39 Under construction(1)(4) 5 4 Total(5) 50 47 ENSCO 8503 was delivered in September 2010 and commenced drilling operations in French Guiana undera short-term sublet agreement during the first quarter of 2011. ENSCO 8503 is expected to commence drilling operations in the U.S. Gulf of Mexico under a two-year contract during 2011. In May 2011, midwater rigs wereacquired in connection with the Merger. Therefore, our rig fleet did not consist of midwater rigs as of March 31, 2011 and 2010. In July 2010, we acquired an ultra-high specificationjackup rig.The rig was renamed ENSCO 109 and is currently operating offshore Australia. In February 2011, we entered into agreements with Keppel FELS Limited ("KFELS") to construct twoultra-high specification harsh environment jackup rigs. These rigs currently are uncontracted and scheduled for delivery during the first and second half of 2013, respectively. The total number of rigs for each period excludes rigs reclassified as discontinued operations. 4 The following table summarizes our rig utilization and average day rates from continuing operations by reportable segment for the quarters ended March 31, 2011 and 2010: 2011 Rig utilization(1) Deepwater 77% 99% Midwater(3) N/A N/A Jackup(4) 72% 79% Total 72% 80% Average day rates(2) Deepwater Midwater(3)
